PER CURIAM:
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York and was argued by counsel.
ON CONSIDERATION WHEREOF, IT IS ORDERED, ADJUDGED AND DECREED that the order of the district court be and it hereby is REVERSED.
On October 1, 1996, the United States District Court for the Eastern District of New York entered an order that granted a preliminary injunction directing the continuation of the September 10, 1996 Democratic primary election for Surrogate of Kings County and certain other offices in Kings County in a number of specified election districts. The order of the district court is reversed. No continuation of the primary election shall be held on October 10, 1996. The mandate shall issue forthwith. An opinion articulating the rationale for this decision will follow.